DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 1 is objected to because of the following informalities:  in line 10, claim 1 recites the limitation "a second contact plugs..." For purposes of examination this will be interpreted as “a second contact plug”.  Appropriate correction is required.
Status of the Claims
Claims 3-4 and 8-14 are canceled.  Claims 1-2, and 5-7 are present for examination.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koga (US 2004/0032764) in view of Babcock (US 2002/0033511) in view of Kim (US 2001/0005623) in further view of Kodama (US 2020/0303383).
	Claim 1, Koga discloses (Fig. 5) a semiconductor device comprising: 	a semiconductor substrate (1, silicon substrate, Para [0029]); 	a first transistor (pMOS) comprising a first diffusion layer (12/n, p +type source/drain/n-channel may be phosphorus, Para [0043], [0045]) provided on a surface of the semiconductor substrate (12/n provided on top surface of 1) and including impurities (12 has boron doping, n type impurity can be phosphorus, Para [0043], [0045]); 	a first contact plug (rightmost 19, tungsten interconnection, Para [0031]) provided on the first diffusion layer (rightmost 19 is on 12), 	a second transistor (nMOS) comprising a second diffusion layer (11, n + type source/drain, Para [0030]) provided on the surface of the semiconductor substrate (11 provided on top surface of 1) and having a conductivity type different from that of the first diffusion layer (11 is n-type, 12 is p-type); 	a layer (15, poly-pad, Para [0030}) being directly in contact with the second diffusion layer (15 is in direct contact with 11); 	a second contact plug (leftmost 19, tungsten interconnect, Para [0031]) provided on the layer (leftmost 19 provided on 15) 	wherein the first diffusion layer (12/n) comprises a first region being directly in contact with the first contact plug (top region of 12 is in direct contact with rightmost 19), and a second region (bottom region of 12) covering the first region (bottom region of 12 covers top region of 12 on the bottom side), 	Koga does not explicitly disclose a first diffusion layer including carbon, an epitaxial layer and a stacked body placed on the first contact plug and the second contact plug and having electrode films and insulating films alternately stacked thereon and memory films provided in the stacked body, and a concentration of the carbon is higher than that of the impurities in the first region as a depth from the surface is larger.	However, Babcock discloses (Fig. 4a) a first diffusion layer (180/190/195, s/d extension region/halo region/ carbon containing layer, Para [0017]) including carbon (195 has carbon, Para [0017]) that comprises a second region (195, carbon containing layer, Para [0017]) covering (195 covers 180),  a first region (180, s/d extension region, Para [0017]), and a concentration of the carbon is higher than that of the impurities in the first region as a depth from the surface is larger (concentration of carbon is highest 195 farthest from top surface of 10, Para [0017]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the multi-layered source/drain diffusion region of Babcock as the carbon layer can help inhibit dopant diffusion (Para [0017]).	Furthermore, Kim discloses forming a poly-pad for a plug grown by an epitaxial process (Para [0022]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the epitaxial poly pad of Kim to the device of Koga as it can improve contact resistance and reduce leakage current (Kim, Para [0022]).	As a result  Koga in view of Kim discloses an epitaxial layer direct in contact with the second diffusion layer.	Furthermore, Kodama discloses (Fig. 4) 	a stacked body (23/43, conductor/insulating film alternately stacked, Para [0072]) placed on (23/43 are on CS of TrP) a first contact plug (CS of TrP, contacts, Para [0093]) and a second (23/43 are on CS of TrN)  contact plug (CS of TrN, conctacts, Para [0093]) and having electrode films and insulating films alternately stacked thereon (23/43 are word lines and insulating films alternately stacked on CS, Para [0072[); and 	memory films (MP, memory pillar, Para [0075]) provided in the stacked body (MP extends in 23/43).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the stacked body and memory film above the plugs of Kodama as  they form a common memory cell array with peripheral bottom circuit, Para [0058] -0065])
Claim 5, Koga in view of Babcock, Kim, and Kodoma discloses the device of Claim 1.	Koga discloses wherein the impurities are arsenic (As) or phosphorus (P) (n impurity by be phosphorus, Para [0043])	Claim 6, Koga in view of Babcock, Kim, and Kodoma discloses the device of Claim 1.	Babcock discloses (Fig. 4a) wherein a level relation between the concentration of the impurities and the concentration of the carbon is reversed in the first region (in 180 the concentration of impurities is largest the closer to the top surface of 10 since carbon concentration increases the farther from the top surface and closer to 195 you get, Para [0017]).
Claim 7, Koga in view of Babcock, Kim, and Kodoma discloses the device of Claim 1.
Babcock discloses (Fig. 4a) wherein the concentration of the carbon is higher than that of the impurities in the second region (the concentration of carbon is highest in 195 and less impurities are present, Para [0017]).	Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koga (US 2004/0032764) in view of Babcock (US 2002/0033511) in view of Kim (US 2001/0005623) in view of Kodama (US 2020/0303383) as applied to claim 1 above, and  in further view of Lippert (US 2002/0125479).	Claim 2, Koga in view of Babcock, Kim, and Kodoma discloses the device of Claim 1.	Babcock discloses wherein the concentration of the carbon is lower than the concentration of the impurities in a contact portion between bottoms of the first contact plug (19 as taught by Kodama) and the first region (concentration of carbon would be lower in a portion of 180 between bottom of 180 and bottom of 19 of Koga since carbon is concentrated in 195 in Fig. 4a).	Koga in view of Babcock, Kim, and Kodoma does not explicitly disclose wherein the concentration of the carbon is equal to or higher than 1 x 1019 cm-3.	However, Lippert discloses forming source and drain areas by doping carbon in a concentration of 5 x 1019 cm-3 (Para [0027] – [0029]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to vary, through routine experimentation, “the result effective variable of carbon concentration (result effective at least insofar as concentration affects the diffusion barrier capabilities) in order to optimize the functionality of the device (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP §2144.05).  	 Further, the specification contains no disclosure of either the critical nature of the claimed concentration or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227. The examiner can normally be reached Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLEN L PARKER/Supervisory Patent Examiner, Art Unit 2819                                                                                                                                                                                                        



/G.G.R/Examiner, Art Unit 2819